Citation Nr: 1532054	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, including as secondary to the Veteran's service-connected PTSD and associated treatment for PTSD.

3.  Entitlement to a rating in excess of 50 percent disabling for service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease of the right knee.

5.  Entitlement to a rating in excess of 10 percent disabling for service-connected gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 1999, from December 1999 to December 2000, and from May 2002 to April 2006, 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2014, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the electronic claims file.

Evidence has been received subsequent to the final consideration of the claim by the RO.  However, where the substantive appeal was filed on or after February 2, 2013, such evidence is subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the agency of original jurisdiction (AOJ) initially review the evidence.  38 U.S.C. § 7105(e)(1) (West 2014).  Here, the substantive appeal was filed in January 2014 and the Veteran has not requested initial review of that evidence by the AOJ.

The issues of (1) entitlement to service connection for sleep apnea, including as secondary to PTSD, (2) entitlement to a rating in excess of 50 percent disabling for service-connected PTSD, and (3) entitlement to a rating in excess of 10 percent disabling for service-connected GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran filed a request to reopen that claim in June 2008.  Thereafter, the RO readjudicated the claim.

2.  In an August 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran did not file a Notice of Disagreement, submit additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

3.  Evidence received since the August 2008 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

4.  The Veteran's service-connected degenerative arthritis of the right knee has manifested in flexion limited to, at worst, 80 degrees (the earliest point where painful motion has been documented to begin); full extension; and painful motion; with functional limitations including painful motion and swelling.





CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee, manifested by limitation of flexion, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first claimed entitlement to service connection for sleep apnea in January 2008.  The RO initially adjudicated the claim and the Veteran filed a June 2008 request to reopen.

In an August 2008 rating decision, the RO again denied the claim of entitlement to service connection for sleep apnea.  (While the claim was characterized as a claim to reopen, the RO considered the merits of the claim so presumably the claim was reopened.)  In any case, the Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the August 2008 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

In July 2011, the Veteran requested that VA reopen his claim of entitlement to sleep apnea.  The RO denied reopening in a June 2012 rating decision.  However, the RO has subsequently adjudicated the claim on the merits.  See, e.g., January 2014 SOC.  Notwithstanding that the claim was reopened by the RO, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran, including that medications for his PTSD have caused or aggravated his sleep apnea symptoms, and, as importantly, multiple private medical reports which contain additional diagnoses, evaluations, and information pertinent to the sleep apnea claim, including the claim of secondary service connection.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the RO also implicitly found, having provided a VA examination on the issue, the new evidence is sufficient to warrant obtaining a VA examination and opinion on the secondary service connection issue.

In summary, the newly submitted evidence is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for sleep apnea is reopened.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Legal Criteria:  Disability Ratings (Knee)

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the case of the service-connected right knee disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to these conditions, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As already discussed above, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of right knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Veteran most recently had a VA examination in April 2013.  The examiner diagnosed degenerative joint disease of the right knee.  At that examination, the Veteran reported "constant 5/10 pain" and daily flare-ups of resulting in "10/10" pain.  Objective measurements of range of motion of the right knee resulted in the following findings:  110 degrees flexion with pain at 80 degrees and full extension with no objective evidence of painful motion.  After repetitive motion testing, the Veteran's right knee flexion was 90 degrees and extension was, again, to 0 degrees.  The examiner noted that the Veteran did have additional limitation in range of motion after repetitive use testing and the Veteran had functional loss, functional impairment or additional limitation of range of motion after repetitive use consisting of pain on movement of the right knee.  Pain on palpation was noted.  

The VA examiner determined that muscle strength was normal as were the results of all instability testing.  The Veteran did not have evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had no tibia, fibular, or meniscus (semilunar cartilage) condition and no past meniscectomy.  The examiner noted that the Veteran regularly used a brace.  The Veteran does not have such functional impairment of the right knee or lower extremity that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  Imaging studies revealed no significant joint effusion.  The examiner opined that the condition did impact the Veteran's ability to work, including by limiting him to lifting up to 20 pounds, standing up to 10 minutes, and walking up to 1/4 mile. 

The Veteran also had a VA examination in October 2011.  The examiner diagnosed chondromalacia and knee arthralgia of the right knee.  The examiner documented a medical history including repeated right knee swelling and effusions with arthrocentesis and a 2004 MRI revealing "cartilage...worn down to bone."  The Veteran reported daily flare-ups of pain that were not relieved with medication.  Objective measurements of range of motion of the right knee resulted in the following findings:  130 degrees flexion with pain at 90 degrees and full extension.  After repetitive motion testing, the Veteran's right knee flexion was 130 degrees and extension was, again, to 0 degrees.  The examiner indicated there was no additional limitation in range of motion after repetitive use testing and weakened movement, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  Pain on palpation was noted.  

The VA examiner determined that muscle strength was normal as were the results of all instability testing.  The Veteran did not have evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had no tibia or fibular condition, but that he had a meniscus (semilunar cartilage) condition consisting of a meniscal tear.  The examiner noted that the Veteran occasionally used a brace.  The Veteran did not have such functional impairment of the right knee or lower extremity that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Imaging studies revealed degenerative or traumatic arthritis, but no patellar subluxation.  An MRI report indicated:  "There appears to be a horizontal tear extending through the posterior horn of the medial meniscus of the knee."  The examiner opined that the right knee disability did not impact the Veteran's ability to work.

The Veteran also had a VA examination in May 2009.  The Veteran told the examiner that he had relatively constant pain and some intermittent swelling, but denied locking or instability.  He described flare-ups several times a week that last three to four hours at a time.  The flare-ups consist of increased pain and result in a limp.  Objective range of motion measurements indicated flexion to 100 degrees with pain beginning at 80 degrees and full extension with pain at the end of the range.  The examiner indicated range of motion was additionally limited following repetitive use testing resulting in flexion of 90 degrees ("10-degree further reduction").  Various tests failed to reveal an abnormality, except for the McMurray test which was positive indicating potential ligament issues.  The examiner noted a recent (January 2009) MRI that revealed moderate degenerative joint disease and the above-mentioned horizontal tear extending through the posterior horn of the medial meniscus.  The diagnosis was degenerative joint disease and medical meniscus tear.

The first VA examination of the Veteran's knee was in March 2006.  The examiner found evidence of chondromalacia and degeneration of the right knee.  He identified symptoms including weakness with lifting, stiffness with prolonged sitting, swelling with physical activity, and lack of endurance with prolonged walking or running.  He noted constant, localized pain of 3 on a 10 point scale.  Pain was aggravated with physical activity and relieved by rest and medication.  He was noted to have had 2 incidents of incapacitation in the past year which lasted a total of 28 days.  Flexion and extension were measured as normal, but the examiner noted joint function was additionally limited by pain following repetitive use and opined that "pain has the major functional impact."  He further opined that the joint function was not additionally limited following repetitive use testing by fatigue, weakness, lack of endurance or incoordination.  Stability tests were all normal.

In addition, there are VA treatment records documenting symptomatology which are consistent with the findings in the VA examinations, including, particularly, that the primary symptom is pain with associated functional limitations with respect to standing and walking.  See, e.g., October 2008 VA Primary Care Note (documenting Veteran's report that his knee "still crinkles and swells" and has pain that is aggravated by standing, but only relieved by sitting; "No loss of the peripatellar dimples, No Synovial milking sign, + with valgus stress testing, Normal knee range of motion, A line of tenderness over the medial tibial plateau extending up to or above the medial joint line, Pain aggravated by valgus stress testing, Pain aggravated by external rotation of the tibia on the femur"); March 2013 VA Progress Note (documenting complaints of knee pain and lack of additional treatment options other than anti-inflammatories, rest, ice and elevation for acute pain; also noting end of physical therapy and synivasc injections, suggesting possibility of steroid injection).

Analysis

The Veteran has not alleged, nor does the medical evidence suggest, that he has ankylosis of the right knee, impairment of the tibia and fibula, or genu recurvatum, so DCs 5256, 5262, and 5263 are not applicable.

DC 5257 provides ratings for recurrent subluxation or lateral instability.  Although the Veteran alleges that he has instability, see January 2014 VA Form 9, the medical evidence is against finding that the Veteran experiences subluxation or instability of the knee warranting a rating under this diagnostic code.  See April 2013 VA Examination (failing to indicate that instability was a symptom, affirmatively noting normal joint stability tests, and noting absence of a history or recurrent patellar subluxation/dislocation); October 2011 VA Examination (same); May 2009 VA Examination (not finding instability); see also, e.g., October 2012 VA Primary Care Note ("no ligamentous instability").  The Veteran does not meet the criteria for a rating under DC 5257.  

To the extent that he has described weakness in his knee and reported giving way of the knee due to instability, the Board finds that the medical evidence is more probative in determining whether the Veteran's complaints constitute subluxation or lateral instability.  The VA examinations have consistently found no clinical evidence of such instability.  As this evidence is more probative than the Veteran's description of symptomatology, the Board finds that a rating under Diagnostic Code 5257 is not appropriate.

The Veteran has degenerative arthritis verified by x-rays, so DC 5003 is applicable.  DC 5003, as already noted, provides that "[w]hen...the limitation of motion of the specific joint...is noncompensable under the appropriate diagnostic codes, a rating of 10 [percent] is for application."  38 C.F.R. § 4.71a, DC 5003.

The diagnostic codes relating to limitation of motion of the knee must be considered.  The Board has already recounted a number of the range of motion findings above.  None of the VA examiners have found flexion of the right knee to be limited to less than 80 degrees, including due to pain on repetitive motion.  See, e.g., April 2013 VA Examination (flexion to 90 degrees after repetitive use testing with pain at 80 degrees); October 2011 VA Examination (measuring flexion at 130 degrees with pain at 90 degrees); May 2009 VA Examination (flexion to 90 degrees after repetitive use testing with pain beginning at 80 degrees).

To be entitled to any compensable rating for limitation of flexion, flexion would have to be functionally limited to 45 degrees or less.  The Veteran's testimony and the overwhelming medical evidence establish that the Veteran's limitation of flexion does not meet the criteria for any compensable rating based on limitation of flexion.  While the Veteran does have functional loss consisting of pain on movement, no examiners (or other medical professionals) have found that his pain limits the range of motion to 45 degrees or less or that it is present prior to 80 degrees.  Therefore, a minimum rating of 10 percent under Diagnostic Code 5260, as currently assigned, is warranted.  See 38 C.F.R. § 4.71a, DCs 5003 and 5260.  In assigning this rating, the Board has considered painful motion, swelling (which results in pain and limitations of motion), and weakness.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evidence is against finding any limitation of extension of the right knee.  See, e.g., April 2013 VA Examination (full extension); October 2011 VA Examination (same); May 2009 VA Examination (same, but with pain at end of range).  The finding of a limitation of extension to 10 degrees would warrant, at most, a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5261.  The Veteran would not benefit from assigning a 10 percent rating based on limitation of extension (DC 5261) rather than the current 10 percent rating based limitation of flexion under DC 5260.  Rating under both diagnostic codes based on the diagnosis of arthritis and/or the documented pain (primarily associated with flexion) is not warranted and, in the circumstances of this case, would constitute improper pyramiding.  See 38 C.F.R. § 4.14.

With respect to DCs 5258 and 5290, the medical evidence is against finding that the Veteran has any condition affecting his meniscus (semilunar cartilage) or that he has had a past meniscectomy.  See April 2013 VA Examination; October 2011 VA Examination.  To the extent the May 2009 VA examination indicated a possible meniscal tear (and diagnosed one), subsequent examinations and treatment records are against finding any such condition during the period on appeal.  Therefore, these diagnostic codes have no application.

It is possible, however, to award ratings by analogy.  38 C.F.R. § 4.20.  The Veteran has alleged episodes where he cannot bend his knee due to pain and locking.  See November 2014 Hearing Tr. at pp. 7-8.  Therefore, the Board has considered ratings under Diagnostic Codes 5258 and 5259 in addition to or instead of the current rating under Diagnostic Code 5260 (via 5003).

The Board finds that a separate rating under either Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage) or Diagnostic Code 5260 (limitation of flexion) is not warranted in the present case, as to do so would constitute pyramiding.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  That requirement is not met.  In any case, the Board will address the rating by analogy under DC 5259.

The second requirement is that the removal of semilunar cartilage must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass symptoms including pain, limitation of motion, stiffness, and instability.

Here, the Veteran's degenerative joint disease of the right knee has been manifested by limitation of flexion to 80 degrees (as the earliest point where painful motion begins), which is contemplated by the rating criteria under both Diagnostic Code 5259, as a symptomatic residual of the semilunar cartilage removal, and Diagnostic Code 5260, as limitation of flexion.  As the limitation of flexion manifested by the right knee disability is contemplated by the criteria for both Diagnostic Codes, the Board finds that assigning separate ratings under both Diagnostic Code 5259 and Diagnostic Code 5260 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology (here, limitation of flexion including due to pain and/or swelling) and associated functional limitations.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. 4.14.

Likewise, the Board finds that the Veteran is not entitled to separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5260 (limitation of flexion).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 262.  Diagnostic Codes 5258 and 5260 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5260, such limitation of motion is encompassed by the limitation of flexion, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate on knee pain and limitation of motion due to pain.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the weight of the evidence reflects that the Veteran's knee disability does not involve a meniscus tear or dislocation of the semilunar cartilage, and the rating criteria under Diagnostic Code 5260 encompass the Veteran's other knee symptomatology of painful motion, swelling, and alleged joint "locking" (no examiner has found this symptom), the Board finds that a separate or alternate rating under Diagnostic Code 5258 is not warranted for any part of the appeal period.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5260, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5260 for the painful limitation of motion, here, flexion, associated with the knee disability.

Although DC 5258 provides for a higher, 20 percent rating than the currently assigned 10 percent rating under DC 5260, the Board finds that the functional limitations due to the right knee symptoms (including flare-ups, locking, and pain) do not warrant a higher rating under DC 5260 or a rating under DC 5258 instead of DC 5260.  The rating criteria for the 10 percent rating under DC 5260 reasonably describe the Veteran's disability level.

The evidence is not in equipoise, so the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

The Board has considered assigning staged ratings; however, the Veteran's degenerative joint disease of the right knee has not warranted staged schedular ratings during the period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Extra-Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected right knee disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology with regard to the right knee degenerative joint disease, rated under the criteria of DC 5260.  

In assigning the schedular rating, the Board considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran has not alleged any extraordinary or unusual symptoms or functional limitations that are not reasonably described by the rating criteria as implemented pursuant to the governing regulations, regarding this particular manifestation.  

With respect to the rating under DC 5260, his alleged symptoms are precisely those factors (pain, locking, limited motion, swelling, and associated functional limitations) that the Board relied upon, as directed by the regulations, in granting a schedular rating of 10 percent.  The functional limitations he alleges are not extraordinary or unusual for a veteran assigned a 10 percent rating under DC 5260 for limitation of motion, rather they are typical limitations associated with those symptoms.

The Veteran is service-connected for the right knee disability, PTSD, GERD, tinnitus, left varicocele, and erectile dysfunction.  The Board must evaluate whether there is an unusual collective or combined effect warranting extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (requiring consideration of the collective and combined effect of all of a veteran's service connected disabilities).  The medical evidence does not indicate that the service-connected conditions cause an unusual collective or combined effect.  In his submissions, the Veteran has not alleged any unusual collective or combined effect (other than arguing, for example, that he is entitled to a higher rating for GERD due to exacerbation of symptoms by PTSD medications), instead he has consistently explained the effects each condition has on his functioning.  The Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  (In addition, the assigned ratings for GERD and PTSD are currently on appeal and have been remanded, so extraschedular ratings for those conditions, including as based on any new or additional evidence, will be decided when the matter returns to the Board.)

Referral for consideration of an extraschedular rating for the Veteran's right knee disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

The record reflects that the Veteran is currently employed, so entitlement to a total disability rating based on individual employability (TDIU) is not at issue.

V.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In November 2014, the Veteran had a hearing before the undersigned Acting Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Acting Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in September 2011 prior to the initial adjudication of his claims.  The Veteran has also received additional notice via rating decisions, statements of the case, and the Board hearing.  The notice letter set forth all necessary elements of adequate notice, including, but not limited to, the elements of service connection, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any other records allegedly relevant to his claim.  The Board notes that, to the extent there are outstanding VA treatment records, the Veteran's testimony did not indicate that these records contained relevant information regarding the Veteran's knee.  See Golz v. Shinseki, 590 F.3d 1317, 1319 (Fed. Cir. 2010) ("The language of the statute is explicit:  not all medical records or all SSA disability records must be sought - only those that are relevant to the veteran's claim.").  All of his testimony regarding treatment for his knee related to treatment he received prior to the most recent VA examination and which is reflected in the records already associated with the claims file.  See November 2014 Board Hearing Tr. at pp. 6-7 (indicating most recent physical therapy in 2011 and most recent injections for pain in 2012, but otherwise failing to identify ongoing treatment).  He did not identify any relevant treatment subsequent to the most recent VA examination and treatment records already associated with the claims file.  VA has satisfied its duty to obtain records with respect to the knee claim.

With respect to examinations, the Veteran has been afforded VA examinations pertinent to the claim being decided in May 2009, October 2011, and April 2013.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Where appropriate, the examiners provided opinions directly addressing the functional impacts and clinical significance of the Veteran's symptoms.  The examinations and opinions are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged otherwise.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease of the right knee is denied.



REMAND

The Board finds it necessary to remand three claims, including the sleep apnea, GERD, and PTSD claims.

The sleep apnea claim includes the Veteran's allegation that the condition was caused or has been aggravated by his PTSD and/or treatment for his PTSD.  See, e.g., November 2014 Hearing Transcript at pp. 13-14.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. difficulty sleeping, daytime fatigue); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his sleep apnea or the possible contributing part played by PTSD medication, particularly where there are multiple potential causes of the condition.  See, e.g., Jandreau, 492 F.3d at 1377.  Because the Veteran is not competent to provide a nexus/aggravation opinion, the Board requires sufficient, competent medical evidence to render a decision on the merits of this claim.

The VA examiner who provided the April 2013 opinion did not directly address whether the Veteran's PTSD (or treatment therefore) had aggravated the Veteran's sleep apnea.  Specifically, the VA examiner opined that the diagnosed sleep apnea condition was "less likely than not...proximately due to or the result of the Veteran's [PTSD]."  This opinion, however, is inadequate.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Aggravation means that the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease. 38 C.F.R. § 3.310(b).  The examiner did provide an aggravation opinion.  To be adequate, the opinion must address whether the Veteran's current sleep apnea has aggravated by PTSD or treatment therefore.

Once the VA undertakes to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the April 2013 VA examiner did not adequately address secondary service connection (which the Board notes is likely due in significant part to the structure of the DBQ form), the Veteran is entitled to remand to obtain an opinion by a VA examiner adequately and thoroughly addressing secondary service connection with respect to the diagnosed sleep apnea, to include discussion of whether PTSD or the treatment for PTSD has aggravated or worsened the sleep apnea beyond its normal progression.  

Because it appears new treatment records have been added to the claims file since the last examination and most recent adjudication by the AOJ, the Board will remand to obtain opinions on the sleep apnea claim addressing direct service connection and both aspects of secondary service connection (causation and aggravation).

Remand is also warranted with respect to the PTSD and GERD claims.

The Veteran's most recent VA examination with respect to his service-connected GERD was in October 2011.  The Veteran alleges that his symptoms have worsened considerably since that examination.  See November 2014 Board Hearing Transcript at pp. 10-13.  Notably, the Veteran links the worsening symptoms, in part, to (documented) increases in medication for other service-connected disabilities that is known to have side effects similar or identical to symptoms of GERD, such as nausea and vomiting.  Therefore, the Veteran has presented competent evidence of possible worsening of symptoms since the last examination.  Given this and other medical evidence of worsening since the last VA examination nearly four (4) years ago, the Board will remand this matter to obtain an updated VA examination.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

Similarly, although the Veteran has had a more recent (April 2013) examination with respect to his PTSD, the Veteran contended at his Board hearing that his symptoms have worsened since that examination which was corroborated by his testimony regarding changes in and significantly increased dosage of his PTSD medication and his report that his treating physicians have indicated his condition has worsened.  The Board cannot independently verify these assertions, because the most recent treatment records associated with the file are from the first half of 2013.  In any case, the Board finds his reports of these statements credible and sufficient to warrant further development.  Proscelle, 2 Vet.App. at 632; 38 C.F.R. § 3.159(c)(2).  Because of the need to obtain more recent, relevant treatment records and the need for an updated examination in the circumstances of this claim, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records from the Columbia, South Carolina VAMC dated from May 2013 to the present.

2.  Then, send the claims file to the VA examiner who conducted the April 2013 examination with respect to sleep apnea or, if the prior examiner is not available, to an appropriate medical professional to obtain an opinion regarding the etiology of the Veteran's sleep apnea.  The claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current sleep apnea began during or is otherwise etiologically related to the Veteran's active service?

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current sleep apnea is caused by the Veteran's service-connected PTSD or treatment for the Veteran's PTSD?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current sleep apnea is aggravated by the Veteran's service-connected PTSD or treatment for the Veteran's PTSD?

3.  After obtaining updated treatment records and conducting any additional development deemed necessary, schedule the Veteran for a VA examination to address the nature, symptoms, and severity of the Veteran's service-connected GERD.

4.  After obtaining updated treatment records and conducting any additional development deemed necessary, schedule the Veteran for a VA examination to address the nature, symptoms, and severity of the Veteran's service-connected PTSD.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


